Name: 91/347/EEC: Commission Decision of 24 June 1991 authorizing the French Republic to apply intra-Community surveillance in respect of imports of woven fabrics of cotton originating in Brazil (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  leather and textile industries
 Date Published: 1991-07-13

 Avis juridique important|31991D034791/347/EEC: Commission Decision of 24 June 1991 authorizing the French Republic to apply intra-Community surveillance in respect of imports of woven fabrics of cotton originating in Brazil (Only the French text is authentic) Official Journal L 187 , 13/07/1991 P. 0057 - 0057COMMISSION DECISION of 24 June 1991 authorizing the French Republic to apply intra-Community surveillance in respect of imports of woven fabrics of cotton originating in Brazil (Only the French text is authentic) (91/347/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas on 11 June 1991 a request was made pursuant to Article 2 of Decision 87/433/EEC by the French Government for authorization to apply intra-Community surveillance in respect of imports of woven fabrics of cotton falling within category 2 originating in Brazil and put into free circulation in other Member States; Whereas the importation into the Community of certain textile products, including the products in question originating in Brazil, are subject to an agreement between the Community and the abovementioned country; whereas in the context of this agreement, Brazil undertook to take all the necessary measures to restrict its exports of products falling within category 2 to the Community to a given ceiling divided among the Member States; Whereas the information given by the French authorities in support of this request has been examined closely by the Commission in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance pursuant to Article 2 of Decision 87/433/EEC and whether information was given as regards the alleged economic difficulties and the risk of deflection of trade; Whereas this examination has shown that the risk does exist and that a thorough knowledge of the likely trends of intra-Community imports is required in order to detect rapidly any potentially damaging developments; Whereas the French Republic should therefore be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1991, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized, in accordance with Decision 87/433/EEC, to apply intra-Community surveillance until 31 December 1991 to the following products originating in Brazil and put into free circulation in other Member States: - Description of goods: Woven fabrics of cotton other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabric, - Category: 2. Article 2 This Decision shall apply until 31 December 1991. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 24 June 1991. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26.